         Case 1:19-cv-01605-NONE-SAB Document 18 Filed 06/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   PROFESSIONAL SOLUTIONS                           Case No. 1:19-cv-01605-NONE-SAB
     INSURANCE COMPANY,
11                                                    ORDER RE STIPULATION TO CONTINUE
                     Plaintiff,                       SCHEDULING CONFERENCE
12
             v.                                       (ECF No. 17)
13
     JOHN M. CARDOT, et al.,
14
                     Defendants.
15

16          On June 16, 2020, the parties filed a stipulated request to continue the scheduling

17 conference in this matter. (ECF No. 17.)

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The mandatory scheduling conference is CONTINUED to July 28, 2020 at 3:00

20                  p.m. in Courtroom 9; and

21          2.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  continued date.

23
     IT IS SO ORDERED.
24

25 Dated:        June 16, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
